Citation Nr: 1757926	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  16-16 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1959 to December 1962.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that this case requires additional development, specifically an addendum medical opinion, in order to comply with VA's duty to assist.  38 C.F.R. § 3.159. 

The Veteran underwent a VA examination in July 2016 to address the etiology of any diagnosed hearing loss disability.  The diagnoses were bilateral sensorineural hearing loss (SNHL)(although the hearing loss in the right ear was only in the 6000 Hertz or higher frequencies).  The examiner concluded that the bilateral SNHL loss was not at least as likely as not caused by or a result of an event in service.  The examiner acknowledged the Veteran's high probability for noise exposure during service (and later opined that it was likely that the Veteran's subjective tinnitus was the result of in-service noise exposure).  He also indicated that the Veteran's post-service occupation was an electrician, and that he had denied ear pathology, familial hearing loss, and recreational noise.  He stated that on the Veteran's separation physical examination, his audiogram showed that his hearing was within normal limits bilaterally for VA purposes (on enlistment there was only whispered voice testing).  The Veteran contends that he did not have a proper hearing test at separation, when a large number of other servicemen were being discharged with him just before Christmas.  

After the VA examination, the Veteran was seen in the VA audiology clinic in August 2015 for evaluation of hearing loss with an interest in pursuing hearing aids (he was eventually issued hearing aids in October 2015).  At that time, he reported his history of noise exposure, stating that he used hearing protection while exposed to aircraft noise in the Navy, in his postservice job as a manager at a factory (he said he was not exposed to much noise), and with use of lawn equipment.  

The sole medical opinion of record addressing the etiology of the Veteran's current bilateral hearing loss is the VA examiner's opinion, which is unfavorable to the claim.  His rationale, however, is deemed to be inadequate to decide the claim.  The examiner did not address the impact of the Veteran's military noise exposure versus any postservice noise exposure from his occupation or from recreational pursuits.  As noted in subsequent outpatient records, the Veteran reported that he wore hearing protection both during and after service.  Further, the fact that the Veteran had hearing that was within normal limits, by audiogram, at the time of his discharge examination, is not dispositive of the claim when governing case law provides that service connection can still be established if the evidence shows that hearing loss is actually due to incidents during service.  38 C.F.R. § 3.303(d).  

Given the foregoing, the Board finds that a clarifying medical opinion is needed to decide the bilateral hearing loss disability claim.  In that regard, it is noted that for an opinion in this matter to be adequate, it must be factually accurate, fully articulated, and of sound reasoning.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange to or the Veteran's claim file to be reviewed by the VA audiologist who provided the March 2015 medical opinion, if available, or another VA audiologist if that provider is not available, for  an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss was incurred in or is otherwise etiologically related to his period of active service from August 1959 to December 1962, to include exposure to excessive levels of noise therein (which has been conceded, particularly given the Veteran's Military Occupational Specialty of aviation electrician with which a high probability for noise exposure is assumed).  

The examiner must include an explanation of rationale for the opinion offered, with citation to supporting factual data and existing pertinent medical and scientific literature, if possible.  The examiner should also address the impact of the Veteran's military noise exposure versus any noise exposure in his postservice occupation as a manager in a factory (where he used hearing protection) and from recreational noise exposure from lawn equipment where he also reported to have used hearing protection.  See VA outpatient treatment records dated in August 2015.  

If the opinion is negative ( that it is not at least as likely as not that the bilateral hearing loss was incurred or otherwise related to service), the rationale provided must identify the etiology for the hearing loss considered more likely (with explanation why that is so).  If the examiner needs to physically evaluate the Veteran in order to furnish the opinion, an examination should be arranged.  

The examiner is advised that, although hearing loss may not be shown in service or at separation from service, governing case law provides that service connection can still be established if the evidence shows that hearing loss is actually due to incidents during service.  In other words, the fact that service treatment records do not document a hearing loss disability (as defined in regulation) is not fatal to the claim and may not be the only basis for rejecting a possible nexus to service.  (For example, providing a likely etiology (with rationale), beyond any assertion that there was an absence of documentation of hearing loss in service, would overcome this.)  The Veteran is competent to report his symptoms and history, and if the examiner rejects the Veteran's reports, the examiner must so state (with explanation for the rejection).

If the examiner cannot provide an opinion without resorting to mere speculation, there should be explanation why an opinion cannot be rendered; the examiner should indicate whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

2.  When the development sought above is completed, the AOJ should review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran  and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.§§ 5109B, 7112 (2012).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).

